NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RAPHEAL G. RUSSELL,                              No. 14-36080

                  Plaintiff-Appellant,            D.C. No. 2:13-cv-01743-MJP

   v.
                                                  MEMORANDUM*
 TODD PACIFIC/VIGOR INDUSTRIES,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Rapheal G. Russell appeals pro se from the district court’s judgment

dismissing for failure to prosecute his action alleging employment related claims.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996). We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in dismissing Russell’s action

after Russell repeatedly failed to submit to a deposition despite being warned by

the court that non-compliance would result in dismissal. See id. (discussing factors

to be considered before dismissing a case for failure to prosecute); see also

Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994) (“A

reviewing court will give deference to the district court to decide what is

unreasonable because it is in the best position to determine what period of delay

can be endured before its docket becomes unmanageable” (citations omitted)).

      AFFIRMED.




                                          2                                     14-36080